FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DOE, a minor, by his mother        
and next friend, Jane Doe nfr Jane
Doe,
                 Plaintiff-Appellant,
                and
JOSEPHINE HELELANI PAUAHI
RABAGO,
                          Intervenor,
                 v.
KAMEHAMEHA SCHOOLS/BERNICE
PAUAHI BISHOP ESTATE; CONSTANCE
LAU, in her capacity as Trustee of            No. 04-15044
the Kamehameha Schools/Bernice
Pauahi Bishop Estate; NAINOA
THOMPSON, in his capacity as
                                               D.C. No.
                                            CV-03-00316-ACK
Trustee of the Kamehameha                       ORDER
Schools/Bernice Pauahi Bishop
Estate; DIANE J. PLOTTS, in her
capacity as Trustee of the
Kamehameha Schools/Bernice
Pauahi Bishop Estate; ROBERT
K.U. KIHUNE, in his capacity as
Trustee of the Kamehameha
Schools/Bernice Pauahi Bishop
Estate; J. DOUGLAS ING, in his
capacity as Trustee of the
Kamehameha Schools/Bernice
Pauahi Bishop Estate,
             Defendants-Appellees.
                                        

                             2029
2030               DOE v. KAMEHAMEHA SCHOOLS
                     Filed February 22, 2006

           Before: Mary M. Schroeder, Chief Judge.


                               ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,1 it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.




  1
   Judge Clifton is recused.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.